              Case 1:21-cr-00048-LY Document 530 Filed 08/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION
USA                                              §
                                                 §
vs.                                              §    Case Number: AU:21-CR-00048(24)-LY
                                                 §
(24) James Armond                                §
      Defendant

Dear Sir or Madam:
TAKE NOTICE that the above-entitled case has been set before:

UNITED STATES MAGISTRATE JUDGE MARK LANE,

at the U.S. Courthouse, 501 West Fifth Street Austin, Texas, Courtroom #8, Seventh Floor, for the
following:

BOND REVOCATION HEARING

on Monday, August 16, 2021 at 10:00 AM

EVERYONE to whom this notice is addressed (except those to whom copies are sent for information
only) must appear IN PERSON unless excused from appearing by the Court.

ATTORNEYS are reminded that it is their duty to advise clients, witnesses, and others concerning rules
of decorum to be observed in Court. (Local Court Rule AT-5(b)(12)). If defendant chooses to waive
hearing after consulting with his/her counsel, the attached waiver must be completed and filed.

WHENEVER defendants or witnesses in a criminal case have need for the services of a court interpreter,
the attorney must inform the Clerk not later than five (5) business days before the scheduled Court
proceeding.

If defendant chooses to waive hearing, a written waiver (see attached) must be signed by defendant and
his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.

Date Issued: August 10, 2021
(24) James Armond                                    /s/
                                                     Ka Kin Cheng
Ken Ervin                                            Magistrate Courtroom Deputy
Attorney at Law                                      (512) 916-5896 ext. 8719


cc:          U.S. District Judge Lee Yeakel
             U.S. Probation
             U.S. Pretrial Services
             U.S. Clerk
             U.S. Attorney
                  Case 1:21-cr-00048-LY Document 530 Filed 08/10/21 Page 2 of 2




AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing




                                               UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA                                                         §
                                                            §
vs.                                                         §    NO: AU:21-CR-00048(24)-LY
                                                            §
(24) James Armond                                           §

                                             WAIVER OF BOND REVOCATION HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court,
or charged with violating the terms of pretrial bond, probation or supervised release in a petition filed in
this court. A magistrate judge has informed me of my right to a bond revocation hearing.

             I agree to waive my right to a bond revocation hearing.


Date:



                                                                            Defendant's signature




                                                                       Signature of defendant's attorney
                                                                                  Ken Ervin
                                                                             1301 Rio Grande St
                                                                              Austin, TX 78701
                                                                               (512) 476-4475
